1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    FABIAN FELIX,                           Case No. CV 18-3524-JLS (GJS)
12                 Plaintiff
13           v.                                JUDGMENT
14    L. AYALA, et al.,
15                 Defendants.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20
21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23
24   DATE: May 10, 2019                  __________________________________
                                         JOSEPHINE L. STATON
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
